Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



                                                Reasons for Allowance

     Claims 1-12 are allowed for the reason the claims have been amended to recite the allowed limitation of “… determining a first location and a first orientation of the one or more cameras at a time when the first image was captured.. determine a second location and a second orientation f the one or more cameras at a time when the second image was capture.. and determining an latitude, longitude and altitude of the first existing landmark showing the first and second images based on the first and second locations..”

    Claims 13-17 are allowed for the reason the claims have been amended to recite the allowed limitations of “…… determining, by  the processing circuitry, a first location and a first orientation of the one or more cameras at a time when the first image was captured.. determining, b the processing circuitry, a second location and a second orientation of the one or more cameras at a time when the second image was captured.. and determining, by the processing circuitry, a latitude, a longitude, and an altitude of the first existing landmark  shown in the first and second images based on the first and second locations. 

     Claims 18-20 are allowed for the reason the claims have been amended to recite the allowed limitations of “… store a first location and a first orientation of the one or  more cameras at a time when the first image was captured… store a second location and a second orientation of the one or ore cameras at a time when the second image was captured.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664